Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 2:

A reservoir tank comprising:
a tank body that stores cooling fluid;
an inflow pipe for feeding the cooling fluid into the tank body; and
a discharge pipe for discharging the cooling fluid from the tank body, wherein
the tank body has at least one tank chamber,
a discharge port is provided in a bottom surface of the tank chamber or at a position adjacent to the bottom surface,
the discharge pipe is connected to the discharge port,
a shield is disposed above the discharge port so as to cover the discharge port in a plan view, wherein
the shield is disposed at a position away from the discharge port by a predetermined distance,
a peripheral wall extending in a substantially vertical direction is provided between a part of a peripheral edge of the shield and a part of a peripheral edge of the discharge port facing the part of the peripheral edge of the shield, and
an opening is provided between the other part of the peripheral edge of the shield and the other part of the peripheral edge of the discharge port facing the other part of the peripheral edge of the shield.

The closest prior art is considered to be Schoeneman et al. (US Pub No 2019/0112966), see the Non-Final Rejection of 30 June 2022. Schoeneman discloses a somewhat similar reservoir tank having a shield associated with a discharge port.
However, the specific details of the shield and peripheral wall of the instant application, as are now found in the independent claim (see noted above), are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747